Citation Nr: 1108310	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to April 1984.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2009, the Board found new and material evidence had been received to reopen the Veteran's claim for service connection for a low back disorder as secondary to service-connected disability, and then denied the claim for service connection for a low back disorder as secondary to service-connected disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in March 2010, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Motion.   


FINDING OF FACT

A low back disorder is related to a service-connected disability.


CONCLUSION OF LAW

The criteria for secondary service connection for a low back disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There is no prejudice to the Veteran in deciding the claim at this time.  VA has satisfied its duty to notify and assist to the extent necessary to allow for a grant of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection

Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  A secondary service connection claim requires competent medical evidence to connect the asserted secondary condition to a service- connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA has amended 38 C.F.R. § 3.310 and under the new regulation VA will not concede aggravation unless there is a baseline for the claimed disability shown by medical evidence created prior to the claimed aggravation. 71 Fed. Reg. 52,747 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310).  Although there was an amendment to § 3.310, the Veteran filed his claim prior to October 10, 2006, the effective date of the change.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more liberal version is applicable to the appeal as the new version would have impermissible retroactive effect.  See VA O.G.C. Prec. Op. No. 7-2003.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C. § 5110(g), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance.  Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law. VAOPGCPREC 3- 2000 (2000); 65 Fed. Reg. 33422(2000).  The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

The new version of the regulation imposes additional requirements to establish service connection on the basis of aggravation.  Hence it appears to have retroactive effects, and the Board will apply the old version of 38 C.F.R. § 3.310.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran is not claiming service connection for a low back disability which was incurred in service.  Rather, he claims that the low back disability is related to his service-connected left hip disorder.  

VA records showed the Veteran complained of left hip pain on numerous occasions in 1985.  In 1987, the Veteran complained of low back pain and a June 1987 x-ray of the lumbar spine showed no acute findings.  The records show that the Veteran complained that since his left hip fracture, he had felt low back pain which radiated down his left leg and later, down his right leg.  The examiner diagnosed the condition as a chronic lumbosacral strain of questionable etiology.  An August 1987 VA examiner diagnosed the Veteran's condition as "symptomatic residuals of stress fracture of the left hip; lumbosacral strain, acute and chronic."

In September 1988, the Veteran testified before the Board and described the left hip pain and the fact that he first noticed back pain in June or July 1986 which, he stated, he was told by a VA examiner was related to his hip.  A June 1988 private radiology report showed the Veteran underwent an MRI which resulted in a diagnosis of "moderate central disc bulge at L4-5 level associated with moderate imprint upon anterior aspect of adjacent thecal sac."  A January 1989 VA examination report shows diagnoses of "residuals of stress fracture of the left hip; degenerative disc disease, cervical spine; herniation of the nucleus pulposus (lumbar)."

Thus a current low back disability has been identified.  Further the Veteran is service connected for a stress fracture of the left hip.  In order to support his claim therefore, there must be evidence of a nexus between his left hip disorder and his low back disorder.  

The Veteran has submitted November 2004 and December 2005 letters from Dr. M.G., M.D., a private physician who has treated the Veteran for back and left hip problems.  In those letters Dr. M.G. stated:

It is my opinion within reasonable medical probability that [the Veteran's] hip problems have an effect on his back condition as does his back problems have an effect on his hip.  When the hip becomes symptomatic, added stress can be placed on the back which can result in the back also becoming symptomatic and vice versa.  The two letters contain the same language. 

The Veteran underwent a VA examination in July 2005.  The claims file was reviewed and the Veteran was examined.  The examiner opined that the onset of the Veteran's lumbar problems and his chronic symptomatology is less likely as not caused by or the result if his service-connected left hip problem, and more likely related to other factors.  

The record also contains the November 2006 VA examiner's opinion that the absence of objective evidence of left hip disease and normal X-rays make it highly doubtful that the extensive lumbar spine degenerative arthritis could be secondary to left hip pain.  It was noted that a back injury sustained at work in 1987 is more likely the cause and that it was his medical opinion that it is less likely as not that the lumbar spine degenerative arthritis is secondary to left hip disease.  In a December 2006 addendum, the VA physician, after review of the Veteran's VA claims folder including Dr. M.G.'s letters, opined that "[T]he preponderance of evidence indicates that it is less likely as not that the mild left hip stress fracture of 1984 caused any aggravation of the Veteran's lumbar spine arthritis."

In August 2010, the Veteran submitted a June 2010 letter from Dr. M.G., M.D. in which he states that the Veteran has been under his care for several years for treatment of back and left hip problems.  He stated that the Veteran was last examined by him in May 2010.  He indicated that the Veteran brought in a CD of his Record before the VA which the doctor indicated he reviewed.  He stated that it was his opinion that the Veteran's lumbar strain and lumbar degenerative condition more likely than not are related to his service-connected left hip disability.  He stated that the Veteran's intermittent limp and gait pattern from the left hip disorder are significant causative factors of the acceleration and progression of the lumbar degenerative condition and lumbar strain.  He added that the abnormal gait pattern has caused added stress to be placed on the Veteran's back resulting in increased symptomatology and more susceptibility to deterioration.  

The Board has considered the Veteran's lay statements relating his low back being related to his left hip disorder.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court addressed lay evidence as potentially competent to support presence of disability, during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Court in Buchanan went on to note that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  And, here, the Veteran is only competent to testify to his symptoms as he lacks the expertise needed to render a medical diagnosis or medical nexus opinion ascribing these symptoms to a particular condition.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  However, the record contains several medical opinions regarding the etiology of the Veteran's back disorder and its relationship to his service-connected left hip disorder.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board is aware that a medical opinion cannot be rejected solely because it is based upon history supplied by the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has very recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and that a private medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Court also stated that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion." Id.

Therefore, after weighing all the evidence, the Board finds that the private opinions offered and the VA opinions offered are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence.   See Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The opinions offered have probative value.  They offer rationale for the findings.  The Veteran's treating private examiner noted that he had reviewed the claims file as had the VA clinicians.  The Board does not find the findings or stated rationale of any one to be any more persuasive that the rationale provided by any other.  

Therefore, when reviewing the evidence in its totality, the Board finds that the evidence in this claim is at the least in equipoise.  Therefore, the Board finds that it must give the Veteran the benefit of the doubt, and grant his claim for secondary service connection for a low back disorder.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for a low back disorder as secondary to service-connected disability is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


